DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian Matross on 8/23/2022.

The application has been amended as follows: 

CLAIMS
	Claims 9, 11-12, 17, 19, and 21 have amended as follows.

9. (Currently Amended) The image processing apparatus according to claim 1, wherein the at least one processor or circuit further configured to function as: a tracking unit configured to track [[an]] the object on the predetermined region designated by the region designation unit based on color information or luminance information extracted from the predetermined region.

11. (Currently Amended) The image processing apparatus according to claim 1, further comprising a display unit configured to display [[an]] the object the object of which category is corresponding to the priority category differently from the an other object.

12. (Currently Amended) The image processing apparatus according to claim 1, the at least one processor or circuit further configured to function as: an adjusting unit configured to adjust a focus condition of a focus lens or an exposure condition of a light amount to an image pickup unit on a priority basis with regard to the predetermined region of the object of which category is corresponding to the priority category.

	17. (Currently Amended) The image processing apparatus according to claim 1, wherein the object detection unit detects the objects based on learning models generated by a machine learning, and when the setting unit sets the priority category on [[an]] the object, the object detection unit detects the object based on learning models corresponding to the object.

19. (Currently Amended) The image processing apparatus according to claim 1, wherein the object detection unit is configured to detect a part of [[an]] the object.

21. (Currently Amended) The image processing apparatus according to claim 20, wherein the setting unit is configured to set a category for [[an]] the object corresponding to which the display unit displays the frame.



Reasons for Allowance
Claims 1-7, 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an image processing apparatus comprising:
wherein the setting unit is configured to change the priority category from the second category to the first category in a case where the object detected by the object detection unit on the predetermined region designated by the region designation unit is lost, in combination with other claim limitations.
Claims 2-7, 9-12, 17-21 are allowed as being dependent from claim 1.
Claim 13 is allowed for the same reasons given in claim 1.
Claim 14 is allowed for the same reasons given in claim 1.
Claim 15 is allowed for the same reasons given in claim 1.

Regarding claim 16, the prior art of the record fails to show or fairly suggest an image processing apparatus comprising:
wherein the setting unit is configured to set the second category as an initial priority category in a case where an image pickup operation is started by using a predetermined operation unit after the setting unit changes the priority category from the first category to the second category, in combination with other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/23/2022